Citation Nr: 0430692	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April to October 1958.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

For the reason discussed below, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In his July 2003 VA Form 9, the veteran requested a hearing 
at the RO before a local hearing officer (Decision Review 
Officer (DRO)).  And this hearing was held in April 2004.  
But the veteran also earlier had indicated in his June 2003 
VA Form 9 that he wanted a videoconference hearing at the RO 
before a Member of the Board (Veterans Law Judge (VLJ)).  
When recently asked to clarify whether he still wants this 
type of hearing, he responded in October 2004 that he does.  
So this additional hearing must be scheduled before deciding 
his appeal.  See 38 C.F.R. § 20.700(a) and (e) (2004).

Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him of the date, 
time and location of the hearing.  Put a 
copy of this letter in his claims file.  
If, for whatever reason, he changes his 
mind and decides that he does not want 
another hearing, then this also must be 
documented in writing in his claims file.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified by the RO.  
He has the right to submit additional evidence and argument 
concerning the claim the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


